DETAILED ACTION
This office action is in response to claims filed on 05/12/2021. Claims 1-14 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/EP2019/080740, filed on 11/13/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2021 was filed after the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
interrupting the exciter voltage which is applied to the at least one exciter coil, wherein the exciter voltage has a profile with at least one first section in which the profile of the exciter voltage has a non-vanishing finite gradient, wherein the exciter voltage in the first section is interrupted, and wherein at the time of the interruption the exciter voltage has a value which is different from zero; capturing a voltage which is induced in the at least one exciter coil by the magnetic rotor; restoring the exciter voltage to a value which is different from zero; and determining a rotor position of the rotor with respect to the at least one exciter coil on the basis of the captured induced voltage.
The closest prior art Kim et al US 20110260664 A1 teaches the calculation unit estimates and calculates the speed of the motor and the position of a rotor using a sensorless algorithm therefrom (S200). The microcontroller generates an interrupt signal to sample a voltage signal corresponding to the detected motor driving current.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/Examiner, Art Unit 2846